Citation Nr: 0202441	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  98-16 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of shrapnel wounds, perforating the right flank 
through the abdomen and muscle groups XIX and XX, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
residuals of shrapnel wounds to the left shoulder, scapular 
upper arm, and supraclavicular area, with retained foreign 
bodies, currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable disability evaluation for 
scar of the right scapula area, with a retained foreign body 
in the upper right back tissue.

4.  Entitlement to a compensable disability evaluation for a 
laceration of the scalp due to shrapnel.

5.  Entitlement to a compensable disability evaluation for a 
scar of the right chest due to a drainage tube and a 
laparotomy.

6.  Entitlement to service connection for squamous cell 
carcinoma, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for inactive 
tuberculosis, with pleural scarring and volume loss of the 
upper left lobe, advanced pulmonary mycobacterium kansasii, 
and chronic obstructive pulmonary disease, to include as 
secondary to herbicide exposure.

8.  Entitlement to service connection for eczema (claimed as 
dermatitis), to include as secondary to herbicide exposure.

9.  Entitlement to service connection for epidermal 
occlusions, to include as secondary to herbicide exposure.

10.  Entitlement to an increased rating for scars and 
residuals of a gunshot wound to the left shoulder, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from March 1965 to March 1968.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO) which denied the benefit sought on appeal.


REMAND

A preliminary review of the record reveals that the veteran, 
in his September 1998 VA Form 9 (Appeal to the Board of 
Veterans' Appeals) requested a hearing before a Member of the 
Board of Veterans' Appeals at the RO.  In July 2000, the 
veteran indicated that he wanted a personal hearing before 
the RO, followed by a videoconference hearing before a Member 
of the Board.  The personal hearing was held in November 
2000, and a transcript of the hearing has been associated 
with the veteran's claims file.  The veteran was scheduled 
for a hearing before the Board on February 21, 2002, but the 
veteran, through his representative canceled the hearing on 
that date.  In canceling the hearing, the veteran's 
representative requested a Travel Board hearing and explained 
that the issues on appeal made a videoconference hearing 
difficult and that the veteran expected to obtain additional 
medical evidence, for submission at a rescheduled hearing.  
His request to reschedule the veteran's hearing was granted 
in February 2001.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:
 
The veteran should be scheduled for a 
Travel Board hearing before a Member of 
the Board of Veterans' Appeals at the RO 
at the next available opportunity.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



